                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            JONESBORO DIVISION

CHIQUITA LOTT                                                               PLAINTIFF

V.                            CASE NO. 3:19-CV-65-BD

SOCIAL SECURITY ADMINSTRATION                                             DEFENDANT

                                        ORDER

      Plaintiff Chiquita Lott has moved for an award of attorney’s fees under the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. (Docket entry #15) She seeks fees

and expenses in the amount of $1,560.07. (Id.) The Commissioner does contest the

attorney and paralegal hours expended, the requested hourly rates, or the amount of

expenses. (#17)

      Because there is no objection to granting attorney’s fees and expenses, Ms. Lott’s

motion (#15) is GRANTED, and the Commissioner is directed to pay the total sum of

$1,560.07 in fees and expenses, subject to offset if she has outstanding government debt.

      IT IS SO ORDERED this 10th day of October, 2019.


                                             ___________________________________
                                             UNITED STATES MAGISTRATE JUDGE
